
	
		I
		111th CONGRESS
		2d Session
		H. R. 4436
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. McCotter,
			 Mr. Gallegly,
			 Mr. Smith of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Mack, Mr. Inglis, Mr.
			 Wolf, Mr. Linder, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To direct the Secretary of State to submit to Congress an
		  annual report on exports of weapons and related services by the Government of
		  Belarus and Belarusian enterprises and related matters.
	
	
		1.Short titleThis Act may be cited as the
			 Belarus Arms Transfers Accountability
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)The Congressional Research Service has
			 estimated that Belarus exported arms officially valued at $1,000,000,000
			 between 1999 and 2006, making it the eleventh largest exporter of arms in the
			 world.
			(2)According to some
			 reports the actual value of arms exports by Belarus may exceed such totals,
			 since public agreements for arms sales by Belarus may not include secret
			 agreements made by officials of the Government of Belarus and its state-owned
			 entities. In a report to Congress in March 2006, the Department of State
			 reported that … many arms sales [from Belarus] are made without
			 consideration by relevant security organs of the Belarusian
			 government.
			(3)In a report to
			 Congress in March 2006, submitted in accordance with the Belarus Democracy Act
			 of 2004 (Public Law 108–347), the Department of State reported the
			 following:
				(A)Belarus has
			 continued to export significant quantities of defense articles, dual-use items
			 and other military equipment and technology..
				(B)There have
			 been numerous reports of Belarusian sales or delivery of weapons or
			 weapons-related technologies to states of concern, including state sponsors of
			 terrorism..
				(C)There are
			 signs that Belarusian authorities are undertaking efforts to expand relations
			 with some countries of concern..
				(4)According to
			 published reports, Belarus has been a significant supplier of rockets, mortars,
			 antitank weapons, and mines to Palestinian extremist groups and to state
			 sponsors of terrorism, such as Iran and Syria, as well as Mi–24 helicopters,
			 artillery systems and Russian-origin armored combat vehicles to the Government
			 of Sudan, tanks to the communist regime in North Korea, and military aircraft
			 and aircraft engines to Iran.
			(5)In April and
			 September 2004, the United States imposed sanctions on the Belarusian entity
			 Belvneshpromservice pursuant to the Iran Nonproliferation Act of
			 2000 (Public Law 106–178) based on its transfer to Iran of items having the
			 potential of making a material contribution to weapons of mass destruction or
			 cruise or ballistic missile systems.
			(6)In May 2005, the
			 Belarusian parliament ratified a security agreement with Iran, after an earlier
			 visit to Belarus by the then-leader of Iran, Mohammed Khatami, during whose
			 visit Belarusian regime leader Aleksandr Lukashenko stated that Belarus was
			 ready to cooperate with Iran in all directions.
			(7)Speaking with
			 regard to arms sales to Syria, Aleksandr Lukashenko reportedly stated No
			 matter how severely we are admonished for it, we will continue to help Syria
			 militarily because they have promised to help us in the same
			 way..
			(8)Venezuelan leader
			 Hugo Chavez maintains strong relationships with Iran, Cuba, Sudan, and Syria,
			 all states designated by the United States as state sponsors of terrorism.
			(9)In May 2006 and
			 each year since, the Department of State has determined that Venezuela is not
			 cooperating fully with United States anti-terrorism efforts.
			(10)In the summer of
			 2006, Venezuela’s ambassador to Cuba visited Belarus and described the United
			 States as a common enemy and Hugo Chavez made an official visit
			 to Belarus.
			(11)Subsequently, in
			 September 2006, it was reported that Belarus and Venezuela announced that a
			 proposed military contract between the two countries in the amount of
			 $1,000,000,000 was under consideration.
			(12)While Belarus
			 possessed large stockpiles of weapons inherited from the former Soviet regime,
			 questions have been raised as to whether such stockpiles still remain the
			 source of much of the weaponry exported by Belarus, eighteen years later, or
			 have instead been largely exhausted through earlier sales.
			(13)The Government of
			 the Russian Federation has offered no cooperation to the United States in
			 dissuading Belarus from sales of its arms to state sponsors of terrorism and
			 other parties in conflict, instead increasing its military cooperation with
			 Belarus.
			(14)An editor of
			 Jane’s Air-Launched Weapons, Mr. Robert Hewson, stated recently
			 that a Russian sale of S–300 air defense missiles to Iran was to go through
			 Belarus and that Belarus is the proxy route whenever Russia wants to
			 deny it is doing the sale. But nothing happens along that route without Moscow
			 saying so..
			(15)In May 2009, media reports stated that
			 Russia is planning to sell its S–300 missile systems to Iran and Syria via
			 Belarus.
			(16)In June 2009, a high-level Israeli official
			 strongly cautioned Belarus against strengthening ties with Iran.
			(17)In March 2008,
			 Belarusian press reports stated that Belarusian military specialists would take
			 part in the creation for Venezuela of an advanced air defense system with the
			 potential to employ the Russian-made S–300 missile system.
			(18)The Russian-made
			 S–300 is one of the most advanced air defense systems in the world, capable of
			 destroying missiles and aircraft at ranges of about 90 miles and at altitudes
			 of approximately 90,000 feet.
			(19)Reports indicate
			 that Belarus had already purchased multiple S–300 systems from Russia at a
			 fraction of their estimated value.
			(20)In March 2008, a
			 member of Venezuela’s National Assembly, Mr. Abel El Zabayar, visited Iran and
			 stated that Venezuela had begun discussions with Belarus and Iran on nuclear
			 cooperation.
			(21)The planned
			 deployment by Venezuela of an advanced air defense system, such as the S–300
			 missile system, in conjunction with Venezuela’s reported growing nuclear
			 cooperation with Belarus and Iran raises disturbing similarities to the pattern
			 of reported sales arrangements of the S–300 missile system by Russia to Iran at
			 a time of Russian cooperation in the development of Iran’s nuclear
			 capabilities.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Secretary of State should take into
			 consideration the continuing reports of arms sales by Belarus to state sponsors
			 of terrorism and states that do not fully cooperate with the United States in
			 its anti-terrorism efforts, as well as any information gathered in the process
			 of drafting the report to the appropriate congressional committees required
			 under this Act, and carefully consider whether the imposition of existing
			 terrorism and nonproliferation sanctions would be appropriate to deter any such
			 arms sales by Belarus; and
			(2)any use by Iran of
			 nuclear cooperation agreements with other countries as a means to proliferate
			 weapons technology and expertise to countries such as Venezuela, either
			 directly or by means of arrangements with Belarus or other countries would not
			 be in the interest of the United States.
			4.Report
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and on annual basis
			 thereafter, the Secretary of State shall submit to the appropriate
			 congressional committees a report that describes, with respect to the preceding
			 12-month period, the following:
				(1)The scale and
			 modalities of exports of weapons and related services by the Government of
			 Belarus and Belarusian enterprises, including revenues flows, and the potential
			 role of the government and enterprise of the Russian Federation in such exports
			 and revenues.
				(2)The status of the
			 stockpiles of weapons inherited by Belarus from the former Soviet regime,
			 including a determination as to the role such stockpiles may continue to play
			 in the export of weapons by Belarus, and an assessment of the capability of
			 Belarusian enterprises to manufacture conventional and advanced weaponry and
			 provide services for such sales.
				(3)A
			 determination as to whether nuclear cooperation agreements and activities
			 involving Iran, Belarus, or Venezuela are being used as a means to proliferate
			 nuclear arms technology and expertise.
				(4)The sale or delivery of weapons or
			 weapons-related technologies from Belarus to any country that is designated as
			 a state sponsor of terrorism or not fully cooperating with United States
			 antiterrorism efforts for purposes of section 40A of the Arms Export Control
			 Act, including Venezuela.
				(b)FormThe report shall be in an unclassified form
			 but may include a classified annex.
			5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and Committee on Foreign
			 Relations of the Senate.
			(2)State sponsor of
			 terrorismThe term
			 state sponsor of terrorism means a country the government of which
			 the Secretary of State has determined, for purposes of section 6(j) of the
			 Export Administration Act of 1979, section 620A of the Foreign Assistance Act
			 of 1961, section 40 of the Arms Export Control Act, or any other provision of
			 law, to be a government that has repeatedly provided support for acts of
			 international terrorism.
			
